ACCEPTED
                                                                                    03-15-00248-CV
                                                                                            7328213
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                             10/12/2015 11:12:48 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                       No. 03-15-00248-CV
                _______________________________
                                                     FILED IN
                                               3rd COURT OF APPEALS
                 IN THE COURT OF APPEALS           AUSTIN, TEXAS
             THIRD JUDICIAL DISTRICT OF TEXAS10/12/2015 11:12:48 AM
                       AUSTIN, TEXAS             JEFFREY D. KYLE
               _______________________________        Clerk


   BRIGHAM EXPLORATION COMPANY, BEN M. BRIGHAM,
DAVID T. BRIGHAM, HAROLD D. CARTER, STEPHEN C. HURLEY,
STEPHEN P. REYNOLDS, HOBART A. SMITH, SCOTT W. TINKER,
        STATOIL ASA, and FARGO ACQUISITION, INC.
                        Appellants,

                                  vs.

        RAYMOND BOYTIM, et al., INDIVIDUALLY
  AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
                      Appellees.
           _______________________________

           NOTICE OF APPEARANCE OF COUNSEL
              _______________________________

 Appeal from the 261st Judicial District Court of Travis County, Texas
                 Trial Court No. D-1-GN-11-003205
              The Honorable Lora Livingston, Presiding
               _______________________________

                                    MICHAEL D. MARIN
                                    State Bar No. 00791174
                                    BOULETTE GOLDEN & MARIN L.L.P.
                                    2801 Via Fortuna Drive, Suite 530
                                    Austin, TX 78746
                                    Telephone: 512/732-8900
                                    512/732-8905 (fax)
                                    mmarin@boulettegolden.com
                                    Liaison Counsel
RANDALL J. BARON                  SAMUEL H. RUDMAN
DAVID T. WISSBROECKER             MARK S. REICH
STEVEN M. JODLOWSKI               MICHAEL G. CAPECI
ROBBINS GELLER RUDMAN             ROBBINS GELLER RUDMAN
 & DOWD LLP                        & DOWD LLP
655 West Broadway, Suite 1900     58 South Service Road, Suite 200
San Diego, CA 92101               Melville, NY 11747
Telephone: 619/231-1058           Telephone: 631/367-7100
619/231-7423 (fax)                631/367-1173 (fax)
                                  Class Counsel for Appellees
KENDALL LAW GROUP, LLP            THE BRISCOE LAW FIRM, PLLC
JOE KENDALL                       WILLIE C. BRISCOE
DANIEL HILL                       8150 N. Central Expressway, Suite 1575
JAMIE J. McKEY                    Dallas, TX 75206
3232 McKinney Avenue, Suite 700   Telephone: 214/239-4568
Dallas, TX 75204                  281/254-7789 (fax)
Telephone: 214/744-3000
214/744-3015 (fax)
DUNNAN & DUNNAM LLP               BRODSKY & SMITH, LLC
HAMILTON LINDLEY                  EVAN J. SMITH
4125 West Waco Drive (76710)      MARC ACKERMAN
P.O. Box 8418                     Two Bala Plaza, Suite 602
Waco, TX 76714-8418               Bala Cynwyd, PA 19004
Telephone: 254/753-6437           Telephone: 610/667-6200
254/753-7434 (fax)                610/667-9029 (fax)
LEVI & KORSINSKY, LLP             KOHN, SWIFT & GRAF, P.C.
SHANE T. ROWLEY                   DENIS F. SHEILS
30 Broad Street, 24th Floor       One South Broad Street, Suite 2100
New York, NY 10004                Philadelphia, PA 19107-3389
Telephone: 212/363-7500           Telephone: 215/238-1700
866/367-6510 (fax)                215/238-1968 (fax)
THE WEISER LAW FIRM, P.C.         RYAN & MANISKAS, LLP
PATRICIA C. WEISER                KATHARINE M. RYAN
JAMES M. FICARO                   RICHARD A. MANISKAS
22 Cassatt Avenue                 995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                  Wayne, PA 19087
Telephone: 610/225-2677           Telephone: 484/588-5516
610/408-8062 (fax)                484/450-2582 (fax)




NOTICE OF APPEARANCE OF COUNSEL                                        -2-
                                  KELLY N. REDDELL
                                  THE REDDELL FIRM PLLC
                                  100 Highland Park Village, Suite 200
                                  Dallas, Texas 75205
                                  Telephone: 214/295-3031
                                  Additional Counsel for Appellees




NOTICE OF APPEARANCE OF COUNSEL                                      -3-
      Plaintiffs-Appellees Raymond Boytim, Hugh Duncan, Robert Fioravanti,

Walter Schwimmer, the Edward J. Goodman Life Income Trust and the Edward J.

Goodman Generation Skipping Trust, Jeffrey Whalen, Howard Weissberg, Michael

Ohler, Ryan Ohler and Walter Ohler, Jr. (collectively, “Plaintiffs-Appellees”) file this

Notice of Appearance of Michael D. Marin, Randall J. Baron, David T. Wissbroecker

and Steven M. Jodlowski.

      Michael D. Marin of the law firm of Boulette, Golden & Marin L.L.P., and

Randall J. Baron, David T. Wissbroecker and Steven M. Jodlowski of the firm

Robbins Geller Rudman & Dowd LLP, shall serve as counsel for Plaintiffs-Appellees

in the above-captioned matter:

             Michael D. Marin
             Texas State Bar No. 00791174
             BOULETTE, GOLDEN & MARIN L.L.P.
             2801 Via Fortuna, Suite 530
             Austin, Texas 78746
             Telephone: 512-732-8924
             Facsimile: 512-732-8905

             Randal J. Baron
             David T. Wissbroecker
             Steven M. Jodlowski
             ROBBINS GELLER RUDMAN & DOWD LLP
             655 West Broadway, Suite 1900
             San Diego, CA 92101
             (619) 231-1058 Telephone
             (619) 231-7423 Facsimile




NOTICE OF APPEARANCE OF COUNSEL                                                    -4-
         Please record the appearance of Mr. Marin, Mr. Baron, Mr. Wissbroecker, and

Mr. Jodlowski and on behalf of Plaintiffs-Appellees in the appropriate records of the

Court.

DATED: October 12, 2015                 Respectfully submitted,
                                        BOULETTE GOLDEN & MARIN L.L.P.
                                        MICHAEL D. MARIN
                                        Texas Bar #00791174


                                                   /s/ Michael D. Marin
                                                  MICHAEL D. MARIN
                                        2801 Via Fortuna Drive, Suite 530
                                        Austin, TX 78746
                                        Telephone: 512/732-8900
                                        512/732-8905 (fax)
                                        Liaison Counsel
                                        ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                        SAMUEL H. RUDMAN
                                        MARK S. REICH
                                        MICHAEL G. CAPECI
                                        58 South Service Road, Suite 200
                                        Melville, NY 11747
                                        Telephone: 631/367-7100
                                        631/367-1173 (fax)
                                        ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                        RANDALL J. BARON
                                        DAVID T. WISSBROECKER
                                        STEVEN M. JODLOWSKI
                                        655 West Broadway, Suite 1900
                                        San Diego, CA 92101
                                        Telephone: 619/231-1058
                                        619/231-7423 (fax)
                                        Class Counsel for Plaintiffs-Appellees




NOTICE OF APPEARANCE OF COUNSEL                                                  -5-
                                  KENDALL LAW GROUP, LLP
                                  JOE KENDALL
                                  DANIEL HILL
                                  JAMIE J. McKEY
                                  3232 McKinney Avenue, Suite 700
                                  Dallas, TX 75204
                                  Telephone: 214/744-3000
                                  214/744-3015 (fax)
                                  THE BRISCOE LAW FIRM, PLLC
                                  WILLIE C. BRISCOE
                                  8150 N. Central Expressway, Suite 1575
                                  Dallas, TX 75206
                                  Telephone: 214/239-4568
                                  281/254-7789 (fax)
                                  DUNNAN & DUNNAM LLP
                                  HAMILTON LINDLEY
                                  4125 West Waco Drive (76710)
                                  P.O. Box 8418
                                  Waco, TX 76714-8418
                                  Telephone: 254/753-6437
                                  254/753-7434 (fax)
                                  BRODSKY & SMITH, LLC
                                  EVAN J. SMITH
                                  MARC ACKERMAN
                                  Two Bala Plaza, Suite 602
                                  Bala Cynwyd, PA 19004
                                  Telephone: 610/667-6200
                                  610/667-9029 (fax)
                                  LEVI & KORSINSKY, LLP
                                  SHANE T. ROWLEY
                                  30 Broad Street, 24th Floor
                                  New York, NY 10004
                                  Telephone: 212/363-7500
                                  866/367-6510 (fax)
                                  KOHN, SWIFT & GRAF, P.C.
                                  DENIS F. SHEILS
                                  One South Broad Street, Suite 2100
                                  Philadelphia, PA 19107-3389
                                  Telephone: 215/238-1700
                                  215/238-1968 (fax)
                                  THE WEISER LAW FIRM, P.C.
                                  PATRICIA C. WEISER
                                  JAMES M. FICARO
                                  22 Cassatt Avenue
                                  Berwyn, PA 19312
                                  Telephone: 610/225-2677
                                  610/408-8062 (fax)

NOTICE OF APPEARANCE OF COUNSEL                                        -6-
                                  RYAN & MANISKAS, LLP
                                  KATHARINE M. RYAN
                                  RICHARD A. MANISKAS
                                  995 Old Eagle School Road, Suite 311
                                  Wayne, PA 19087
                                  Telephone: 484/588-5516
                                  484/450-2582 (fax)
                                  KELLY N. REDDELL
                                  THE REDDELL FIRM PLLC
                                  100 Highland Park Village, Suite 200
                                  Dallas, Texas 75205
                                  Telephone: 214/295-3031
                                  Additional Counsel for Plaintiffs-Appellees




NOTICE OF APPEARANCE OF COUNSEL                                           -7-
                        CERTIFICATE OF COMPLIANCE
       This notice complies the typeface requirements of Tex. R. App. P. 9.4(c)

because it has been prepared in Microsoft Word using 14-point typeface for body text

and 12-point typeface for footnotes.


                                                      /s/ Michael D. Marin
                                                     MICHAEL D. MARIN



                           CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing document will be

electronically filed using a certified Electronic Filing Service Provider, which will

send electronic notification of such filing to the following counsel of record on the

12th day of October 2015, or alternatively, a copy will be sent via e-mail and U.S.

Mail, to the parties listed in the attached service list.


                                                      /s/ Michael D. Marin
                                                     MICHAEL D. MARIN




NOTICE OF APPEARANCE OF COUNSEL                                                  -8-
BRIGHAM EXPLORATION
Service List – 10/12/2015 (11-0184)

COUNSEL FOR DEFENDANT(S)
Timothy R. McCormick                      Debora B. Alsup
Michael W. Stockham                       Danley Cornyn
Timothy E. Hudson                         Thompson & Knight LLP
Thompson & Knight LLP                     98 San Jacinto Blvd., Suite 1900
1722 Routh Street, Suite 1500             Austin, TX 78701
Dallas, TX 75201-2533                        Telephone: 512/469-6100
   Telephone: 214/969-1700                   512/469-6180 (fax)
   214/969-1751 (fax)                        Email: debora.alsup@tklaw.com;
   Email:                                            danley.cornyn@tklaw.com
             timothy.mccormick@tklaw.co
           m;
           michael.stockham@tklaw.com;
           tim.hudson@tklaw.com

Karl S. Stern                             Jennifer B. Poppe
Michael C. Holmes                         Travis Wimberly
Vinson & Elkins L.L.P.                    Vinson & Elkins, L.L.P.
1001 Fannin Street, Suite 2500            The Terrace 7
Houston, TX 77002-6760                    2801 Via Fortuna, Suite 100
   Telephone: 713/758-2222                Austin, TX 78746
   713/758-2346 (fax)                        Telephone: 512/542-8400
   Email: kstern@velaw.com;                  512/542-8612 (fax)
   mholmes@velaw.com                         Email: jpoppe@velaw.com;
                                                      twimberly@velaw.com
Thomas S. Leatherbury
Vinson & Elkins L.L.P.
Trammell Crow Center
2001 Ross Avenue, Suite 3700
Dallas, TX 75201-2975
   Telephone: 214/220-7792
   214/999-7792
   Email: tleatherbury@velaw.com




NOTICE OF APPEARANCE OF COUNSEL                                             -9-
BRIGHAM EXPLORATION
Service List – 10/12/2015 (11-0184)

COUNSEL FOR PLAINTIFF(S)
                                         Evan J. Smith
Michael D. Marin                         Marc L. Ackerman
Boulette Golden & Marin LLP              Brodsky & Smith, LLC
2801 Via Fortuna Drive, Suite 530        Two Bala Plaza, Suite 602
Austin, TX 78746                         Bala Cynwyd, PA 19004
   Telephone: 512/732-8900                  Telephone: 610/667-6200
   512/732-8905 (fax)                       610/667-9029 (fax)
   Email: mmarin@boulettegolden.com         Email: esmith@brodsky-smith.com;
                                                    mackerman@brodsky-
                                                    smith.com

Shane T. Rowley                          Hamilton Lindley
Levi & Korsinsky, LLP                    Dunnan & Dunnam LLP
30 Broad Street, 24th Floor              4125 West Waco Drive (76710)
New York, NY 10004                       P.O. Box 8418
   Telephone: 212/363-7500               Waco, TX 76714-8418
   866/367-6510 (fax)                       Telephone: 254/753-6437
   Email: srowley@zlk.com                   254/753-7434 (fax)
                                           Email: hlindley@dunnamlaw.com

Joe Kendall                              Denis F. Sheils
Daniel Hill                              Kohn, Swift & Graf, P.C.
Jamie J. McKey                           One South Broad Street
Kendall Law Group, LLP                   Suite 2100
3232 McKinney Avenue, Suite 700          Philadelphia, PA 19107-3389
Dallas, TX 75204                            Telephone: 215/238-1700
   Telephone: 214/744-3000                  215/238-1968 (fax)
   214/744-3015 (fax)                       Email: dsheils@kohnswift.com
   Email:jkendall@kendalllawgroup.com;
   dhill@kendalllawgroup.com;
   jmckey@kendalllawgroup.com




NOTICE OF APPEARANCE OF COUNSEL                                         - 10 -
BRIGHAM EXPLORATION
Service List – 10/12/2015 (11-0184)
Samuel H. Rudman                       Randall J. Baron
Mark S. Reich                          David T. Wissbroecker
Michael G. Capeci                      Steven M. Jodlowski
Robbins Geller Rudman & Dowd LLP       Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200       655 West Broadway, Suite 1900
Melville, NY 11747                     San Diego, CA 92101
   Telephone: 631/367-7100                Telephone: 619/231-1058
   631/367-1173 (fax)                     619/231-7423 (fax)
   Email: srudman@rgrdlaw.com;            Email: rbaron@rgrdlaw.com;
           mreich@rgrdlaw.com;                     dwissbroecker@rgrdlaw.co
           mcapeci@rgrdlaw.com                     m;
                                                   sjodlowski@rgrdlaw.com

Patricia C. Weiser                     Katharine M. Ryan
James M. Ficaro                        Richard A. Maniskas
The Weiser Law Firm, P.C.              Ryan & Maniskas, LLP
22 Cassatt Avenue                      995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                       Wayne, PA 19087
   Telephone: 610/225-2677                Telephone: 484/588-5516
   610/408-8062 (fax)                     484/450-2582 (fax)
   Email: pw@weiserlawfirm.com;           Email: kryan@rmclasslaw.com;
            jmf@weiserlawfirm.com                 rmaniskas@rmclasslaw.com

Kelly N. Reddell                       Willie C. Briscoe
The Reddell Firm PLLC                  The Briscoe Law Firm
100 Highland Park Village, Suite 200   8150 N. Central Expressway, Suite 1575
Dallas, Texas 75205                    Dallas, TX 75206
   Telephone: 214/295-3031                214/239-4568
   Email: kelly@reddell-law.com           281/254-7789(Fax)
                                          Email:
                                          wbriscoe@thebriscoelawfirm.com




NOTICE OF APPEARANCE OF COUNSEL                                        - 11 -